Citation Nr: 9924254	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-42 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for chronic hepatitis, 
presently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1954 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which denied the benefit sought on 
appeal.  The veteran subsequently initiated appeals on other 
issues.  However, in December 1996 he withdrew all other 
claims except for entitlement to an increase for his 
hepatitis disability.  

During an April 1999 hearing before a travel section of the 
Board, the veteran appears to raise a claim of entitlement to 
service connection for psychiatric, heart, and gallbladder 
disorders secondary to hepatitis.  These matters are referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran's hepatitis disability is asymptomatic.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
chronic hepatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10,  4.114, 
Diagnostic Code 7345 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased evaluation for chronic 
hepatitis.  In a recent statement contained in a VA Form 9, 
received in April 1998, the veteran maintained that he should 
be entitled to a 60 percent evaluation.  The veteran 
specifically maintains that hepatitis has weakened his body 
and caused complications which include mononucleosis, 
gastrointestinal disorders, hypertension, thrombophlebitis, 
hepatocellular dysfunction, chemical diabetes, abnormal liver 
function tests, elevation of total bilirubin, a gall bladder 
condition, congestive heart disease in the left ventricular 
diastolic dysfunction, depression, tremor, insomnia, rigidity 
in his body from his arms to his head, headaches, slowness of 
movement, sluggishness, fatigue, depression, inactivity, 
drowsiness, edema of the legs and ankles, and constipation 
and diarrhea on a regular basis.  

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990);  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed 
all the evidence of record pertaining to the history of the 
veteran's service-connected chronic hepatitis disability.  
The Board has identified nothing in this historical record 
which suggests that the current evidence of record is not 
adequate to fairly determine the rating to be assigned.  
Moreover, the Board has concluded that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical history and findings pertaining to the 
service-connected chronic hepatitis.

A review of the veteran's service medical records shows that 
he was treated between June and October 1955 for complaints 
diagnosed as infectious hepatitis without jaundice.  

A May 1956 RO rating decision granted service connection for 
mild residuals of hepatitis and assigned a 10 percent 
evaluation for the disability.  An April 1979 RO rating 
decision assigned hepatitis a 30 percent evaluation on the 
basis of a determination that a recent VA examination report 
showed a diagnosis of chronic hepatitis with persistent 
bilirubin elevation and subjective complaints of fatigue, 
lightheadedness, gastrointestinal discomfort, bloating and 
constipation.  

In March 1991 the veteran initiated a claim for an increased 
evaluation for chronic  hepatitis, claiming that his 
condition had worsened.  During the period from March 1991 to 
May 1998, the clinical record includes reports of private and 
VA treatment and examinations for various complaints and 
conditions.  Review of the record during this time-period 
reveals treatment for complaints associated with various 
diagnoses, including uretheral stricture and near synapse, 
probable congestive heart failure, diabetes mellitus, 
Parkinson disease, background retinopathy, neuropathy, 
constipation, erectile dysfunction, hypertension, orthopedic 
conditions, pneumonia, and post cholecystectomy syndrome.  
The veteran has also been treated and examined during this 
time period for complaints related to psychiatric diagnoses 
including depression, anxiety disorder, insomnia related to 
anxiety disorder, and psychological factors affecting 
gastrointestinal complaints. 

A March 1991 VA medical certificate noted that the veteran 
had been treated recently for blockage of the urethra, and 
had returned for treatment due to complaints of weakness, 
reported fluid on the lungs and possible heart attack.  The 
report contains an assessment of diabetes melitis and rule 
out arteriosclerotic heart disease.  

The report of an October 1992 VA hypertension and general 
medical examination noted complaints of tremor of both hands, 
diabetes mellitus, and post operative residuals of a 
cholecystectomy.  The report noted a history of hepatitis in 
about 1955 and that the veteran had recovered and had been 
able to work for the last twenty-five years.  Examination of 
the digestive system revealed no hepatosplenomegaly, no mass, 
and no tenderness.  The report includes a diagnosis of a 
history of hepatitis in 1955 without clinical residual 
disease or complications.  

A May 1993 private medical report noted that the veteran 
returned still complaining of feeling tired, with some pain 
in the right upper quadrant to a mild degree, but without 
nausea, vomiting, jaundice or gastrointestinal bleeding.  The 
report noted that a liver scan revealed moderate chronic to 
acute hepatic dysfunction with splenomegaly; and that bone 
marrow uptake suggestive of early cirrhosis or severe 
hepatocellular liver disease.  The veteran's hepatitis 
serologies, A, B, and C were all unremarkable.  A CAT scan of 
the liver did not show any liver tumor or vascular lesions.  
On examination, the report noted that the liver was slightly 
enlarged.  Extremities were without edema.  The report 
contained an assessment of a slight elevation of total 
bilirubin with significant findings on nuclear liver and 
spleen scan, suggestive of severe hepatocellular liver 
disease or possible early cirrhosis.  The examiner opined 
that this was definitely not Gilbert's syndrome.  As the 
hepatitis serologies A, B, and C were unremarkable, he really 
did not know the etiology of the hepatocellular injury.  The 
examiner planned to run a battery of liver tests to rule out 
other disorders and to obtain a liver biopsy to determine the 
etiology of any liver disease.  

The report of private hospitalization in June 1993 noted that 
a liver scan suggested moderate hepatocellular liver disease, 
possible early cirrhosis.  The report noted that examination 
for Hepatitis A, B and C was unremarkable, and that the 
etiology of the liver disease was unclear.  The discharge 
diagnosis included abnormal liver panel due to hepatocellular 
liver disease of unknown etiology.

The report of a follow-up visit in July 1993 indicated that a 
liver biopsy had been  performed showing microvesicular and 
macrovesicular fatty metamorphosis.  It was otherwise 
negative for cirrhosis, and there was no evidence of any 
portal inflammation.  The assessments included severe fatty 
liver with no evidence of cirrhosis; abdominal pain, probably 
from irritable bowel syndrome; and elevated total bilirubin 
might be related to the fatty liver, although the examiner 
doubted biliary disease without dilatation of the bile ducts.  
Still, the examiner could not exclude it.  The report of a 
follow-up visit in October 1993 contains an assessment of 
abnormal liver function tests, probably due to a severe fatty 
liver.  

The report of a March 1995 VA alimentary appendages 
examination noted complaints of alternating loose stool and 
constipation, with gas and occasional pain in the right upper 
quadrant.  The veteran also complained of generalized 
weakness for some time, and tremors and forgetfulness for the 
past few years.  The examiner noted that the veteran had been 
diagnosed with Parkinson's disease.  The report noted that 
the veteran was examined by VA in 1992; and that at this time 
liver function testing was found to be within normal limits 
and hepatitis A antibody was negative, hepatitis B antibody 
was positive, but hepatitis B surface antigen was negative.  
Examination of the abdomen revealed no hepatosplenomegaly, no 
mass and no tenderness.  Bowel sounds were active.  The 
diagnoses included probable irritable colon syndrome, history 
of hepatitis in 1955, history of peptic ulcer disease, 
history of colon polypectomy, status post operative 
cholecystectomy, diabetes mellitus, hypertension, and 
Parkinson's disease.  

During an examination by James H. Motts, M.D., in September 
1995, the veteran's abdomen was found to have no hepatomegaly 
or other organomegaly, no masses, no tenderness, no 
aneurysmal dilation, and no CVA tenderness.

During a December 1996 hearing, the veteran testified that he 
had liver damage, which physicians had classified as 
moderate.  He testified that he had daily gastrointestinal 
symptoms and fatigue, and that he experienced depression, 
which was not diagnosed.  

The report of a May 1998 VA examination of the 
gastrointestinal system noted complaints of indigestion.  
These complaints consisted of bloating and crampy 
midepigastric and right-sided hypogastric and right upper 
quadrant pain, which was not severe.  The veteran reported 
complaints of alternating bouts of constipation and diarrhea.  
The veteran reported that he was not suffering from chills, 
nausea, vomiting, pruritus or weight loss.

During the May 1998 VA examination, examination of the 
abdomen revealed a well-healed Kocher's incision, and a scar 
from an appendectomy.  The examiner found no evidence of 
right upper quadrant tenderness, bruits, abnormal pulsations, 
wound dehiscence, guarding or rebound.  Laboratory findings 
were reported regarding bilirubin levels.  The diagnoses 
included chronic elevation in bilirubin of no clinical 
significance (Gilbert's syndrome); status post viral 
hepatitis, exact viral etiology undetermined; status post 
open cholecystectomy; and irritable bowel syndrome.  The 
examiner conclude that the veteran had no evidence of chronic 
persistent liver disease; and that his elevated serum 
bilirubin levels were modest and had been longstanding for 
some 20 years.  The examiner opined that the veteran had 
Gilbert's syndrome, which was explained to be a clinical 
anomaly that did not represent a clinical disease.  The 
examiner noted that the veteran's surface antigen for 
hepatitis B had remained negative and the exact etiology for 
hepatitis in 1955 remained obscure and unclear to the 
examiner.  The examiner further noted that a liver biopsy was 
obtained in 1993, which revealed no evidence of cirrhosis, 
but merely fatty infiltration.  Finally, the examiner noted 
that the veteran's current complaints appeared to be related 
to irritable bowel disease and would, most certainly, not be 
related to any residuals of hepatitis.  

During a May 1998 VA general psychiatric examination, the 
veteran reported complaints including depression and anxiety, 
as well as difficulty with concentration, memory, marked 
fatigue, sleeping and anger.  After examination, the 
diagnoses included anxiety disorder not otherwise specified, 
depressive disorder not otherwise specified, insomnia related 
to the anxiety disorder, and psychological factors affecting 
the veteran's gastrointestinal complaints.  

During an April 1999 hearing before a travel section of the 
Board, the veteran testified that he suffered symptoms 
including gastrointestinal problems, fatigue, and depression.  
He testified that his hepatitis was related to his 
gallbladder removal and heart condition, as well as to his 
high bilirubin.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran's service-connected chronic hepatitis has been 
rated at a 30 percent level effective since October 1978, 
under 38 C.F.R. § 4.114, Diagnostic Code 7345, for infectious 
hepatitis.  Under that code a 30 percent rating will be 
assigned for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent rating requires moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  

A review of the veteran's service medical records shows that 
he contracted hepatitis during service and made an uneventful 
recovery.  Recent medical evidence, such as a May 1998 VA 
compensation examination report, reflects the veteran's 
complaints that he had experienced problems with indigestion, 
with bloating and crampy midepigastric and right-sided 
hypogastric and right upper quadrant pain.  After a physical 
examination was conducted, however, the examiner noted that 
the veteran had no evidence of chronic persistent liver 
disease.  The examiner commented that the veteran's elevated 
serum bilirubin levels were modest.  Moreover, it was the 
examiner's opinion that the veteran had Gilbert's Syndrome, 
which was described as a clinical anomaly that did not 
represent a clinical disease.  In this regard the examiner 
noted that the antigen for hepatitis B had remained negative.  
Moreover, the Board notes that Gilbert's syndrome is defined 
as an inborn error of bilirubin metabolism, probably 
autosomal dominant, a benign elevation of unconjugated 
bilirubin with no liver damage or hematologic abnormalities.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1630 (28th ED. 
1994).  The examiner explained that a liver biopsy obtained 
in 1993 showed only fatty infiltration.  Finally, the 
examiner opined that the veteran's current complaints were 
related to an irritable bowel syndrome and not to residuals 
of hepatitis.   The Board also notes that although the 
veteran has been diagnosed with psychiatric disorders 
including a depressive disorder, no such psychiatric disorder 
has been clinically related to the veteran's service 
connected hepatitis.

Therefore, while there is some medical evidence showing that 
the veteran has intermittent gastrointestinal distress, the 
Board finds that there is no medical evidence of record which 
attributes such as a residual of hepatitis.  Further, there 
is no evidence of record which shows that he has demonstrable 
moderate liver damage due to hepatitis.  The record shows 
that the veteran has been found to have some fatty infiltrate 
not associated with residuals of hepatitis.  Moreover, the 
most recent clinical evidence from the May 1998 VA 
examination report indicates that the veteran's liver 
symptomatology indicated a diagnosis of Gilbert's syndrome, 
rather than residuals of hepatitis.  Thus, there is no 
competent evidence to relate manifestations associated with 
any diagnosed pathology, to the veteran's service connected 
chronic hepatitis disability.  

Therefore, in evaluating the essential question, the Board 
does not find that the veteran's service connected hepatitis 
disability reflects the criteria necessary to warrant an 
evaluation in excess of 30 percent.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for chronic hepatitis is denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

